


110 HRES 1319 IH: Expressing support for the designation of

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1319
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Filner submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing support for the designation of
		  Four Immortal Chaplains Day in remembrance of the 4 men who paid the ultimate
		  sacrifice in the name of compassion for those of different races and
		  faiths.
	
	
		Whereas on February 3, 1943, The Army Transport Service
			 troopship Dorchester was torpedoed in the North Atlantic Ocean by a German
			 submarine, an event that resulted in the loss of nearly 700 lives and for which
			 witnesses have recounted in the Congressional Record the heroism of 4 chaplains
			 of different faiths: Lieutenant George L. Fox, Methodist; Lieutenant Alexander
			 D. Goode, Jewish; Lieutenant John P. Washington, Catholic; and Lieutenant Clark
			 V. Poling, Dutch Reformed;
		Whereas witnesses verified that during the approximate 18
			 minutes the ship was sinking after being torpedoed off the coast of Greenland,
			 the 4 chaplains went from soldier to soldier calming fears, distributing life
			 jackets, and guiding men to safety;
		Whereas when there were no more life jackets, the 4
			 chaplains removed their own life jackets and gave them to others;
		Whereas the 4 chaplains were last seen arm-in-arm in
			 prayer on the hull of the ship;
		Whereas many of the 230 men who survived owed their lives
			 to these 4 chaplains, and witnesses among them recounted the unique
			 interreligious spirit and love for their fellow man that was later illustrated
			 in a popular postage stamp issued by the United States in 1948, called “These
			 Immortal Chaplains—Interfaith in Action”;
		Whereas Congress passed House Concurrent Resolution 90 in
			 1957 to honor these 4 chaplains and the men who died with them, and President
			 Harry Truman and President Dwight D. Eisenhower issued similar proclamations
			 calling for national recognition and participation in memorial services
			 throughout the country that have been observed annually by the American Legion
			 on the first Sunday of February;
		Whereas Congress created a special medal for valor given
			 to the 4 chaplains in 1960;
		Whereas the Senate passed a unanimous resolution on the
			 first day of the 2nd Session of the 105th Congress, on January 27, 1998,
			 designating February 3 as Four Chaplains Day; and
		Whereas memorials to the chaplains' heroic sacrifice
			 abound in many places throughout the country, including the Heroes Window in
			 the National Cathedral in Washington, District of Columbia, the Chapel at the
			 Pentagon, and the Chapel at the United States Military Academy at West Point:
			 Now, therefore, be it
		
	
		That the House of Representatives remembers
			 the Four Immortal Chaplains who paid the ultimate sacrifice in the name of
			 compassion for those of different races and faiths and requests the President
			 issue a proclamation calling on the Federal Government, States, localities, and
			 the people of the United States to observe a day in their honor with
			 appropriate ceremonies, programs, and activities.
		
